Case: 10-51225       Document: 00512117913         Page: 1     Date Filed: 01/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2013
                                     No. 10-51225
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

OSCAR ARTURO RANGEL,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; ERIC H. HOLDER, JR., U.S.
ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4;10-CV-90


Before KING, CLEMENT and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Oscar Arturo Rangel, federal prisoner # 34986-177, an alien against whom
the Bureau of Immigration and Customs Enforcement has issued a detainer
subjecting him to removal from the United States upon release from Bureau of
Prisons (BOP) custody, appeals the denial of his 28 U.S.C. § 2241 petition




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-51225     Document: 00512117913     Page: 2   Date Filed: 01/18/2013

                                  No. 10-51225

challenging the BOP’s exclusion of him from rehabilitation programs and
halfway houses.
      As an initial matter, the Government’s motion to dismiss the appeal as
moot is denied. The motion for an extension of time is denied as unnecessary.
We dispense with further briefing and affirm the district court’s judgment. The
petition is foreclosed by this court’s decision in Gallegos-Hernandez v. United
States, 688 F.3d 190, 192-93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      AFFIRMED; MOTION TO DISMISS DENIED; MOTION FOR AN
EXTENSION OF TIME DENIED AS UNNECESSARY.




                                        2